Title: From John Adams to United States Senate, 16 July 1798
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States July 16. 1798

I nominate the following Persons to be Commissioners under an Act of Congress passed in the present session to provide for the valuation of Lands and Houses and for the Enumeration of Slaves. Those Gentlemen whose Names have Asterisks before them are intended for first Commissioners
New Hampshire*1st Division. Nathaniel Gilman... Exeter2d Do.Joseph Badger Junr... Gilmantown3d Do.Joshua Atherton...Amherst4th Do. John Bellows...Walpole5th Do. David Hough... LebanonMassachusetts1st. DivisionNathaniel Dummer... Hallowell2d. DoNathaniel Wells...Wells3d. Do.Nathan Dane...Beverley*4th. DoThomas Dawes...Boston5th. Do.Eleazer Brooks...Lincoln6th. Do.Beza Hayward...Bridgewater7th. Do.Joseph Allen...Worcester8th. Do.Abel Whitney...Westfield9th. Do.William Bacon...SheffieldRhode Island.1st. Division.John L. Boss ofNewport2d. Do.Elisha R. Potter...South Kingston*3d. Do.John Dorrance...ProvidenceConnecticut*1st. Division.Andrew Kingsbury ofHartford2d. Do.Epaphroditus Champion..East Haddam3d. Do. Shubael Abbee...Windham4th. Do.William Heron...Reading5th. Do.Julius Deming...LitchfieldVermont*1st. Division.Jonathan Hunt ofKinsdale2d. Do.Elijah Dewy..Bennington3d. Do.James Whitelaw...Ryegate4th. Do.Jonathan Spafford..Williston5th. Do.Ebenezer Crafts..CrafstburyNew York1st. DivisionSelah Strong ofBrookhaven*2d. Do.James WatsonNew York3d. DoSamuel HaightCortlandtown4th. DoPeter Cantine Junr.Rhinebeck5th. DoStephen N. Bayard..Schenectady6th. Do.James Gordon..Ballstown7th. DoCharles Newkirk..Palatine8th. Do. Moss Kent..Cooperstown9th. DoComfort Tyler.ManliusNew Jersey.1st. Division. Peter Vredenburgh Junr. ofBrunswick2d. Do.David Ford...Morristown*3d. Do.Jonathan Rhea..Trenton4th. Do.John Black...Burlington5th. Do.John BlackwoodGloucester CountyPennsylvania1st. Division. Israel Whelen ofPhiladelphia2d. Do.Paul Zantzinger..Lancaster County3d. DoSeth Chapman..Montgomery County*4th. Do.Collinson Read...Reading5th. Do.Jacob Eyerly Junr.Northampton County6th. Do.Michael Shmyser.York County7th. Do.Thomas GrantNorthumberland Cty.8th. Do.Samuel Davidson.Bedford County9th. Do.Isaac JenkinsonWashington Cty.Delaware1st. Division.Joseph Israel ofChristiana bridge2d. Do.Andrew Barratt.Kent County*3d. Do.Isaac Cooper.Sussex CountyMaryland1st. Division.Benjamin Douglass ofNewPort2d. Do.Thomas Turner...Georgetown3d. Do.Robert Gorsuch...Baltimore*4th. Do.Upton Sherridine..Frederick County5th. Do.William Ward..Cecil County6th. Do.Geroge Finley..Queen Anne’s County7th. Do.John Gale.Somerset CountyVirginia1st. DivisionDavid Stephenson ofAugusta County2d. Do.John Haymond..Harrison County3d. Do.James BreckenridgeBotetourt County4th. Do.William LeftwichBedford County5th. Do.Jacob Moreton..Charlotte6th. Do.William Massenburg..Sussex County7th. Do.William Salter..Surry Cty.*8th. Do.Thomas TinsleyHanover Cty.9th. Do.Nathaniel Burwell.King Wm. County10th. Do.William Payne..Fairfax Cty.11th. Do.George Divers..Albermarle Cty.Kentucky1st. Division.James French... ofMadison County.*2d. Do.Robert Breckenridge...Jefferson County.3d. Do.John Caldwell...Christian County4th. Do.Henry Lee...Mason County5th. Do.Robert Johnson...Scott County.North Carolina1st. DivisionJohn Skinner ofPerquimans Cty.2d. Do.Spyres Singleton...New Bern*3d. Do.Joseph John Williams...Halifax Cty.4th. Do.Absalom Fatom...Hillsborough5th. Do.Thomas Henderson...Rockingham Cty.6th. Do.Wallace Alexander...Lincoln Cty.7th. Do.Joseph Dixon...Duplin Cty.Tennessee1st. DivisionHugh Nelson ofGreene County*2d do.James White...Knox County3d. do.James Winchester...Sumner CountySouth Carolina*1st. Division.Arnoldus Vanderhorst ofCharleston2d. Do.John Chesnut...Camden3d. Do.(Genl.) Robert Anderson ...4th. Do.William Anderson...Edgfield5th. Do.Stephen Elliott...BeaufortGeorgia1st. Division.James Powell ofLiberty County*2d. Do.Jared Irwin...Washington Cty.3d. Do.Benjamin Taliaferro.Wilkes County
John Adams